Name: Council Regulation (EEC) No 1569/83 of 14 June 1983 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural structures and production;  prices
 Date Published: nan

 No L 163/8 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1569/83 of 14 June 1983 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors 1 . In paragraph 1 , ' 18,61 ECU' is replaced by ' 19,41 ECU'. 2 . In paragraphe 2 , '26,64 ECU' is replaced by '27,79 ECU'. 3 . In paragraph 3 , '22,92 ECU' is replaced by '23,91 ECU'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in parti ­ cular Article 1 1 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organ ­ ization of the market in rice (3), as last amended by Regulation (EEC) No 1566/83 (4), and in particular Article 9 (2) thereof, Having regard to the proposal from the Commis ­ sion ( 5), Article 2 Article 2 of Regulation (EEC) No 2742/75 is hereby replaced by the following : 'Article 2 Member States shall grant a production refund of 31,25 ECU per tonne of potato starch .' Article 3 In Article 3 ( 1 ) of Regulation (EEC) No 2742/75 , '259,15 ECU' is hereby replaced by '269,50 ECU'. Whereas production refunds for starch products and the minimum price to be paid by the starch manu ­ facturer to the producer should be fixed, taking into account in particular the situation of the prices of the raw materials used for manufacturing starch, at the beginning of the 1983 /84 marketing year ; Whereas , since the relative situation of the starch industries has not significantly changed, the premium for the potato starch sector should be maintained at its present level , Article 4 In Article 3a of Regulation (EEC) No 2742/75 , ' for the duration of the 1982/83 cereals marketing year' is hereby replaced by 'for the 1983 /84 cereals mar ­ keting year'. HAS ADOPTED THIS REGULATION : Article I Regulation (EEC) No 2742/75 is hereby amended as follows : Article 5 Article 4 of Regulation (EEC) No 2742/75 is hereby amended as follows : 1 . In paragraph 1 , '22,89 ECU' is replaced by '23,87 ECU'. 2 . In paragraph 2, ' 18,61 ECU' is replaced by ' 19,41 ECU'. 3 . In paragraph 3, '22,92 ECU' is replaced by '23,91 ECU'. ( 1 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 164, 14. 6 . 1982, p. 1 . 0 OJ No L 166,25 . 6 . 1976, p. 1 . (4) See page 5 of this Official Journal . O OJNoC32, 7 . 2 . 1983 , p. 7 . 22 . 6 . 83 Official Journal of the European Communities No L 163/9 Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1983 for products cov ­ ered by Regulation (EEC) No 2727/75 and from 1 September 1983 for products covered by Regulation (EEC) No 1418/76 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE